United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3504
                                     ___________

Alice N. Newcomb,                         *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Cindy A. Hansen,                          *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                            Submitted: June 14, 1999
                                Filed: June 21, 1999
                                   ___________

Before BOWMAN, HEANEY, and FAGG, Circuit Judges.
                          ___________

PER CURIAM.

        Alice N. Newcomb appeals the district court's ruling denying Newcomb's motion
for a new trial on the issue of damages in her action to recover for injuries suffered in
an automobile accident. Newcomb also raises several contentions related to the
admissibility of evidence offered by the parties. Having reviewed the record in the
context of Newcomb's arguments, we find the record supports the district court's
decisions. Because our review involves the application of established principles of law
in a fact-intensive case, and the parties' submissions show they are thoroughly familiar
with the issues before the court, we conclude that an extensive discussion would serve
no useful precedential purpose. We thus affirm the district court without further
discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-